DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 3 (a method of producing a baby garment) in the reply filed on January 20, 2022 is acknowledged.  The traversal is on the ground(s) that the prior art of Donovan (US 3924723) no longer reads on the shared technical feature of the currently amended claims and therefore the shared technical feature is a special technical feature and therefore the requirement for unity of invention is void.  This is not found persuasive because even though Applicant has amended the claims in an attempt to overcome the requirement, the shared technical feature is not a special technical feature as Donovan still reads on the amendments as the first and second pouches are capable of enclosing respective arms of an infant.  Examiner notes that amended limitations are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As Donovan discloses the structure of the shared technical feature, there would be a reasonable expectation for the pouches to be capable of enclosing the infant’s arms inasmuch as has been claimed.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “134” (para. 0026).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the term “Lycra®” (para. 0047), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Examiner respectfully suggests amending to recite, “LYCRA®”.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 (and claims 14-15 at least for depending from a rejected claim) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is indefinite as it recites, “d) fastening a second pouch onto a second side of the baby garment ….”  As “a second pouch” was already recited in line 4 and “a second side” was already recited in line 6, it is unclear if each recitation is referring to the same pouch and same second side or if there is more than one second pouch and more than one second side.  For purposes of examination, Examiner has interpreted the limitation to mean, “d) fastening [[a]] the second pouch onto [[a]] the second side of the baby garment ….”
Claim 13 is indefinite as it recites “fastening the first pouch onto a baby garment”.  As “a convertible baby garment” was recited in the preamble of the claim, it is unclear if “a baby garment” is referring the garment being made, a subset of the base base 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donovan (US 3924273).
Regarding claim 13, Donovan discloses a method of producing a convertible baby garment (10, Figs. 1-6) for swaddling (all statements of intended use such as “for swaddling” have been fully considered, however, they are deemed to not impose any structural limitations that distinguish over the cited references), comprising: a) creating a wherein the first-pouch is configured to enclose a first arm of a baby (as when the pouch is zipped, it is capable of enclosing a babies arm within the garment); and d) fastening (via stitching 62 as seen in Figs. 1 and 5) [[a]] the second side of the baby garment around the second arm hole (as can be seen in Figs. 1 and 5), wherein the second pouch is configured to enclose a second arm of the baby  (as when the pouch is zipped, it is capable of enclosing a 
italicized limitations in the prior art rejections are functional and do not positively recite a structural or method of making limitation, but instead require an ability to so perform and/or function.  As Donovan discloses the structure and method of making the garment as claimed, there would be a reasonable expectation for the garment to perform such functions, as Examiner has explained after each functional limitation.
Regarding claim 15, Donovan discloses wherein the first pouch and the second pouch (pouches 52 on the left and right sides) are sewn (via stitches 62) onto the base (10 exclusive of 52).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donovan as applied to claim 13 above, and further in view of Barski (US 2013/0139290).

Barski teaches an ergonomic swaddling garment wherein the first and second fasteners (fasteners 501/502 at 402) are each two-way zippers (as disclosed in para. 0068 where the closure means can be two-way zippers).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the zippers of Donovan to be two-way zippers as taught by Barski in order to allow for the pouches to be selectively openable from either the top or the bottom based on which is easier to reach or manipulate by a wearer or a caregiver during a given situation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are sleepers, swaddlers, and sleeping garments analogous to applicant’s disclosed invention.  For example, Joshi (US 2019/0208831), Barski (US 2016/0353809), and Soileau (US 2012/0125347) each shows an infant garment with closable arm openings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732